Title: To Thomas Jefferson from Enoch Edwards, 3 July 1801
From: Edwards, Enoch
To: Jefferson, Thomas


               
                  Dear Sir—
                  Frankford 3 July 1801—
               
               Since I had the favor to receive your last Letter of June 3rd., I have obtained from Jesse Bringhurst, of Germantown more particularly his prices for Coachees—they are as follows,
               
                  
                     1st.
                     a Body of a Coach, lighter & a small matter longer, the drivers Seat a Circular, thrown pritty well out—between him & within blinds or
                        Glasses draw up—the quarter lights mock-venetian—the Doors, & the Octagon behind—real venetian & Glass.—this is the kind I have got—it is finished but little below a
                        good Coach. neatly plated & with many conveniences—The price 650 Dollars—
                  
                  
                     2.
                     A light Body—close behind—glass doors & Octagon. with real venetian—the other Quarters contained inside & out—price 400 Doll.
                  
                  
                     3 —
                     The same kind, but instead of curtains—fixed venetians to all the Quarters—or the top fixed on with circular Irons. very light & airy—price
                        440 Dollars—
                  
               
               Besides those he makes an inferior kind—with turned posts & curtains inside & out—very convenient for rough Journeys—or for Servants & baggage—for 300 Dollars—
               Mr: Hanse I think will be able to finish your Chariot in two or three weeks, a Coachmaker is frequently dependent on the Painter for his own Punctuality, that is the Case I know at present. & Mr: Hanse lays a Claim to ten or fifteen days, on Account of delay on my part in not geting your Answer as soon as I ought. about the semicircular light behind.—he is extremely anxious to please you,—and I think he will be successful.
               I requested in my last letter but one—to know how you intended to have it sent, & whether you wished to have a riding Coat made for it—for as soon as ever it is done I should like every thing to be ready—that if you chuse it may go off next morning—that Letter also informed you of the removal of Mr: Savage to N York. I can however have the Enquiry about Mr: Adam’s Portrait made very conveniently—& you shall know the Result—
               I rejoice very much at your being so pleasantly circumstanced at the federal City—on the Account of Society—every year will add to that—as well as to the Goodness of your Streets & Roads. I feel for you however in Winter as I fear in that Season you must suffer Inconvenience—but Patience & Industry will overcome every thing—Tomorrow is the Anniversary of the birth day of our independent & free Existance—I sincerely wish you may see a numerous Succession of such Days. & every possible happiness that a grateful Country can afford—I am with the utmost Respect your obedt St
               
                  
                     Eno: Edwards
                  
               
            